Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-18F-1 NOTIFICATION OF ELECTION PURSUANT TO RULE 18f-1 UNDER THE INVESTMENT COMPANY ACT OF 1940. Sentinel Group Funds, Inc. Exact Name of Registrant NOTIFICATION OF ELECTION The undersigned registered open-end investment company hereby notifies the Securities and Exchange Commission that it elects to commit itself to pay in cash all redemptions by a shareholder of record, limited in amount with respect to each shareholder during any 90 day period to the lesser of (1) $250,000, or (2) 1% of the net asset value of the fund at the beginning of such period, as provided by Rule 18f-1 under the Investment Company Act of 1940, as amended. It is understood that this election is irrevocable while such Rule is in effect unless the Commission by order upon application permits the withdrawal of this Notification of Election. SIGNATURE Pursuant to the requirements of Rule 18f-1 under the Investment Company Act of 1940, as amended, the Registrant has caused this notification of election to be duly executed on its behalf in the County of Washington and the State of Vermont on the 10th day of October 2008. Sentinel Group Funds, Inc. (Name of Registrant) By: /s/ D. Russell Morgan Name: D. Russell Morgan Title: Chief Compliance Officer Attest: /s/ Lindsay E. Staples Name: Lindsay E. Staples Title: Assistant Secretary
